 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuidance & Control Systems Division,Litton Sys-tems, Inc.'andInternational Association of Machi-nistsand AerospaceWorkers,AFL-CIO. Case31-CA-4085March 31, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn November 18, 1974, Administrative Law JudgeHenry S. Sabin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.The Administrative Law Judge found, and we agree,that threats of job reprisal against Albert Nanez madeby Supervisor Stephen Victor during an April 15 meet-ing with the employee were violative of Section 8(a)(1)of the Act. Though our dissenting colleague apparentlyviews Supervisor Victor as a latter day Diogenes en-gaged in some disinterested search for honesty' andtruth, the record is otherwise. Thus, for example, theApril 15 conversation between Victor and employeeNanez was not a casual conversation stemming from achance encounter, but rather a meeting arranged byVictor in his office ostensibly to explain to Nanez whythe latter had been,bypassed for promotion. Victor ad-mitted telling Nanez at the beginning of this interviewthat he had earned a promotion and could still get apromotion. Victor also told Nanez that he, Victor,would "continue to work to get you a promotion."Having made it clear to Nanez that his hopes forpromotion rested largely on the continuing good will ofhis supervisor, Victor turned the discussion to the hear-ing scheduled to resume on April 30, and to the tes-timony that Nanez would give at that hearing. Victorcomplained at length that Nanez' testimony, whichVictor had reason to believe would contradict the Com-pany's version of events, was "bugging" him and he"had to know" how Nanez would testify. In fact, asVictor carefully pointed out to Nanez, if the latter testi-fied in accordance with the statement he had given theGeneral Counsel, "you are technically calling me a liarand I am the guy that's got to go to bat for you and ifiThe name of Respondent appears as amended at the hearingyou are going to call me a liar, then I am not going togo out and put you in for promotion or anything else."Thereafter, Victor warned Nanez that he would notbe surprised if Nanez was not working for the Com-pany within a year if he did not "tell the truth as youknow itlike you have told me and [the companyattorney]Mr. Cappadona." (Emphasis supplied.)Under these circumstances we are at a loss to under-stand how our colleague can seriously contend that thiscase involves nothing more than an employer's right tourge his employee to "tell the truth" on the witnessstand. Nor can we agree with the simplistic conclusionthat any statement Nanez may have made in responseto Victor's heavyhanded interrogation should be con-strued as an admission that his testimony against theCompany would be a lie. Rather, we would concludethat any such statement, if in fact made, was merely theemployee's attempt to mollify his supervisor and toextricate himself, if only momentarily, from a difficultsituation.2IFinally, we disagree with our colleague's contentionthat although we adopt the Administrative Law Judge'sconclusions we are actually finding a violation dif-ferent from the one he found. The Administrative LawJudge, in finding a violation predicated on Victor'scomments to Nanez, specifically relied onSaundersLeasing System, Inc.,204 NLRB 4,48 (1973), whereinthe Board concluded that an employer who puts anemployee under fear of job reprisal if he fails to testifyin accordance with the employer's version of the truthnot only interferes with the integrity of the Board'sprocesses but also restrains and coerces the employeein the exercise of his Section 7 rights.3Here, as even our colleague must ultimately ac-knowledge, Victor's "instruction" to tell the truth wascombined not only with the phrase "as you know it likeyou have told me and Mr. Cappadona" but with ex-plicit threats and warnings as to what would happen toNanez if he failed to so testify. Few employees wouldmiss the point of such an "instruction."2Of course, it is not at all certain that any such statement was made.Nanez denied it and although the Administrative Law Judge generallycredited Victor that he did not order Nanez not to testify at all he did notmake specific findings as to other details of the April 15 conversation.Moreover, it is worth noting that the Administrative Law Judge specificallyrefuted any suggestion that Nanez was fabricating and instead observed thathonest differences may be expected when participants in a conversationtestify from memory as to what they understood or thought they understoodother participants had said or implied during that conversation3 In Saundersthe Administrative Law Judge also pointed out: "The Actprotects the employee against discrimination because he gives testimonyunder the statute irrespective of whether the employer believes his tes-timony to be false or whether the ultimate proof sustains the accuracy of thetestimony " 204 NLRB 448 at 452-453217 NLRB No. 34 GUIDANCE & CONTROL SYSTEMS DIV., LITTON209ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent 'Guidance & Control Systems Division,Litton Systems, Inc., Los Angeles, California, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.MEMBER KENNEDY, dissenting:Unlike my colleagues, I refuse to hold that an em-ployer contravenes the policies of our Act by urging anemployee to "tell the truth" at a forthcoming Boardhearing. Accordingly, I dissent from their finding thatRespondent violated Section8(a)(1).The sole violation found by my colleagues is predi-cated upon an April 15, 1974, conversation betweenemployee Albert Nanez and his supervisor, StephenVictor. The conversation pertained to a conflict in writ-ten statements Nanez had made to Respondent's coun-sel and an investigator for the Regional Office about thedischarge of David Fatool. When the hearing had origi-nally opened a few months earlier in February, Victortestified on behalf of Respondent. Two days beforeVictor's testimony, Nanez had given an affidavit toRespondent's attorney (Cappadona) which supportedVictor's recollection of the events culminating in Fa-tool's discharge. After Victor had completed his tes-timony, Nanez gave a second affidavit to Respondent'sattorney and an affidavit to the General Counsel, bothof which were inconsistent with his earlier affidavit andat variance with Victor's testimony. Although Nanezdid not testify in February, the General Counsel madean offer of proof-in Victor's presence-as to whatNanez would say if permitted to testify. The offertracked the affidavit which Nanez had given to theGeneral Counsel rather than the affidavit previouslygiven to Respondent's counsel. The offer of proof wasrejected and the hearing closed.The Board thereafter granted a motion to reopenfiled by the General Counsel and directed that thehearing be resumed for the purpose of taking additionaltestimony, including that of Nanez. It was in contem-plation of the resumption of the hearing on April 30that Victor told Nanez to tell the truth.Victor testified that, during the course of their dis-cussion, he asked Nanez whether he (Nanez) was awareof the fact that the Board hearing had been reopened.a In contrast to his credibility findings regarding Nanez, discussedinfra,the Administrative Law Judge found Victor to be "an honest and forthrightwitness" who led him to "place considerable credence upon [his] testimonyas it is believed he was impelled to tell the truth regardless of what conse-quences might eventuate."When Nanez indicated that he was not, Victor ac-knowledged that:There is one thing that has really been bugging meabout this thing and I've got to know that's goingto happen. I have got to know your side of thestory.Victor then described the content of the General Coun-sel's offer of proof made at the hearing and stated:[I] knew right away that that was contrary to whatyou had told me and it was contrary to the affida-vits that you had given to the company lawyer,Mr. Cappadona.Victor then pointed out the discrepancies betweenthe three affidavits given by Nanez. With reference tothe affidavit given to the General Counsel, Nanez al-legedly replied:Yeah, I had been a fool to go down there andtestify andtell a lie.5[Emphasis supplied.]Given this acknowledgment, Victor then candidlystated:Well that's the only thing I am worried about,because if you go down to the courtroom and lie,you are technically calling me a liar and I am theguy that's got to go to bat for you and if you aregoing to call me a liar, then I am not going to goout and put you in for promotion or anything else.At this point in the conversation, Victor made the state-mentswhich the Administrative Law Judge and mycolleagues find violated Section 8(a)(1). According toVictor's account of the discussion:[I] said, "That within a year I would not be sur-prised if you were no longer with the company."I also said that, "It's up to you to decide what youwant to do. You have to do what you think isright. If you want to go down there and testify, theonly thing I ask is that you tell the truth as youknow it like you have told me and Mr. Cap-padona."The Administrative Law Judge concluded that Vic-tor violated Section 8(a)(1) by "warning" Nanez thathe had better tell the truth at the Board hearing becauseif he did not he (Victor) "would not be surprised if youwere no longer with the Company."6 Although pur-5Nanez never specifically denied making this statement. He did, how-ever, make a general denial of any discussion with Victor regarding theaffidavits. As is discussedinfra,the Administrative Law Judge did not findNanez to be a reliable witness6Consistent with his earlier statements, Victor testified that he was notimplying that he would personally discharge Nanez for giving false tes-Continued 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDporting to adopt the Administrative Law Judge's con-clusions,my colleagues actually find a differentviolation-namely, that Victor's admonition to tell thetruth was actually an exhortation and solicitation toNanez to slant his testimony in favor of Respondent'sposition. I cannot agree with either finding and woulddismiss the complaint in its entirety.In my judgment, employees do not have a Section 7right to give false testimony under oath at a Boardhearing. This being so, an employer who urges an em-ployee to "tell the truth" on the witness stand is notinterfering with any statutory rights and is accordinglynot violating Section 8(a)(1).The fact that Victor combined his instruction to tellthe truth with the phrase "as you know it like you havetold me and Mr. Cappadona" does not require a differ-ent result.According to Victor's credited testimonyquoted above, Nanez had already confessed to him thatthe affidavit given to the General Counsel was "alie."'Thus, the version first given to Victor and At-torneyCappadonawas-byNanez'ownadmission-"the truth."What we have, then, is asupervisor telling -an employee, who has already ac-knowledged giving false testimony under oath at leastonce, to "tell the truth" when he testifies at a forthcom-ing hearing.That Victor was justifiably concerned over the truth-fulness of the testimony which Nanez was about to giveismore than adequately borne out by the observationsmade by the Administrative Law Judge regardingNanez' demeanor:Nanez, an inept and inconstant witness, made afeeble impression.What the transcript does notreflect is the, excessive amount of time he took toanswer questions, sitting silent for an unusuallength of time after,each question on his cross-examination, although he readily answered ques-tions put to him by the General Counsel on hisdirect examination. He was equivocal, uncertain,and had a faulty memory.These observations compelled the Administrative Lawtimony but only that he could not then recommend Nanez for a PromotionWithout a promotion, Victor felt that Nanez would voluntarily leave Re-spondent's employ within a yearrMy colleagues assert that Nanez' comment, "I had been a fool to godown there and testify and tell a he," does not constitute an admission thathis testimony against the Company would be untruthful Rejecting the clearimport of Nanez' words, they conclude that he was merely attempting "tomollify his supervisor and extricate himself, if only momentarily, from adifficult situation." Not only is this finding based upon pure speculation, butit also constitutes an acknowledgment that Nanez was prone to tailor hisstatements to fit the occasion, and thus he was very much in need of anadmonition to "tell the truth "8N.L R.B. v. Saunders Leasing System, Inc., 497F.2d 453, 458-459(1974)Judge to conclude that "the manner in, which Naneztestified and 'his version of what was said by Victorneither imbued, instilled, nor suffused the undersignedwith confidence that Nanez' recital was accurate."Under these circumstances, I find that Victor's state-ment to Nanez to tell the truth was neither a warningnor an improper inducement to slant his testimony infavor of Respondent.- In the words of the-Eight Circuit,reversingSaunders Leasing System, Inc.,204 NLRB448 (1973), relied upon by both my colleagues and theAdministrative Law Judge, Victor's suggestion wasmerely "a fair warning to a recalcitrant employee thathis duty at the hearing was to tell the truth."'I would dismiss the complaintin itsentirety.DECISIONSTATEMENT OF THE CASE'HENRY S. SAHM, Administrative Law Judge: This case washeard at Los Angeles, California, on various dates betweenFebruary 7 and May 16, 1974, pursuant to a charge filedNovember 6, 1973, and a complaint issued December 28,1973, and amended on April 30, 1974.2 The primary issuesinvolved are whether Guidance & Control Systems Division,Litton Systems, Inc.,3 herein referred to as Respondent andLitton, discriminatorily discharged employee David M. Fa-tool because of his membership in and activity on behalf ofthe Charging Party Union and whether Respondent dis-criminatonly refused to promote employee Nanez because ofhis union activities and threatened that he would be dis-charged if he testified at this proceeding.After careful consideration of the briefs filed by the Gen-eralCounsel and Respondent on July 1, 1974, there arehereby made the following:FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT EMPLOYER AND THE LABORORGANIZATION INVOLVEDThe Respondent Company, Guidance & Control SystemsDivision, Litton Systems, Inc., is a corporation organizedunder the laws of Delaware, and has its principal place ofbusiness in Los Angeles, California. Its guidance and controldivision inWoodland Hills, California, employs approxi-mately 2,800 workers engaged in the manufacture of inertialnavigation and guidance equipment systems for both theUnited States Government and various foreign nations. Dur-ing the past year, Respondent has derived revenues in excessof $100,000 from the United States Government. During thepast 12 months, it sold and shipped goods valued in excessof $50,000 directly to firms located outside California. Re-spondent admits, and it is hereby found, that it is an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.iThe motions of counsel for the General Counsel and Respondent tocorrect the record are hereby granted.2Except where otherwise specified, all dates herein refer to the year 1973.3As amended at the hearing GUIDANCE & CONTROL SYSTEMS DIV., LITTON211It is further acknowledged by the parties that InternationalAssociationofMachinistsandAerospaceWorkers,AFL--CIO, the Charging Party Union, and referred to hereinas the Union, is a labor organization within the meaning ofSection 2(5) of the Act.The Alleged Unfair LaborPracticesThis case is set against the background of a union organiza-tional campaign, commencing in the early part of January1973— among the production and maintenance employees atRespondent's Woodland Hills plant.' Beginning in Decem-ber 1967, the alleged discruninatee, David Fatool, workedintermittently as a quality test technician because of Respon-dent's various reductions in labor force.'He was last re-called to work on October 10, 1972, and worked the secondor 4 p.m.-12:30 a.m. shift under the immediate direction ofStephen Victor, who supervises 40 to 45 employees. Fatoolremained in that position until he ceased working for Re-spondent on October 3, 1973.On February 27, 1973, the Union notified Respondent byletter that Fatool was designated "a non-paid, voluntary in-plantmember of the Union Organizing Committee," andwarned that "any act of coercion, threats or discriminatoryconduct directed at Mr. Fatool" would be considered anunfair labor practice and that appropriate charges would befiled with the Board. The letter concluded by requesting com-pany cooperation and stated that Fatool "has been advised ofhis rights regarding union activity on his own time." Begin-ning, in February and up until the conclusion of his employ-ment on October 3, Fatool wore two union badges promi-nent ly displayed on his shirt and jacket. Beginning in March1973, he distributed union handbills to employees on thecompany parking lot, and solicited their signatures on unionauthorization cards. He placed on the plant's bulletin boards,with Respondent's permission, between March 1973 until hisleaving the Company's employ on October 3, various com-munications which were intended to persuade the employeesthat they needed the Union. Respondent stipulated that Fa-tool "has been a very active union organizer engaged in usualorganizational activities and the Company is aware and ad-mits it.",It should be emphasized that the quality of Fatool's workis not in issue here, as it was stipulated that he was a "satisfac-tory" employee. Respondent bases Fatool's termination onhis alleged falsification of his timecard coupled with a priorhistory of two disciplinary actions taken against him by Re-spondent in March and April 1973, for being out of his workarea and soliciting employees to favor the Union and interfer-ing with the work of employees on company time. Respon-dent's counsel stated that the two prior written disciplinaryactions in March and April were considered in the determina-tion of the "quantum of punishment" appropriate when Fa-4Two representation election petitions were filed by the Union August15 (withdrawn September 14), and December 10.'There were 110 to 120 employees in the quality test department6Fatool testified that as of March 1973, there were five to six in-plantorganizers in addition to himself. The record reveals that during the periodof time relevant in this proceeding, there were as many as 19 employees whocomprised the Union's in-plant organizing committee See Resp. Exhs8a-i, inclusivetool was charged in October with- falsifying his timecard.Fatool was given a 1-day suspension after his second violationand warned that another violation could result in his dis-charge.On this occasion, Fatool remarked to Victor, hissupervisor, that he would "get this lost time back." The threealleged violations of company rules occured within a 6-monthperiod.After the second disciplinary action was taken onApril 4, the Union filed an unfair labor practice chargeagainst Respondent, alleging both disciplinary actions to bea violation of the Act. On June 11, 1973, the Regional Direc-tor dimissed the Union's charge because of insufficient evi-dence, stating,inter alia:In this regard we note that these actions occurred as aresult of written statements filed with the Employer byemployees and supervisors alleging specific instances ofemployee misconduct and violation of the Employer'sno-solicitation rule.We further note that there is noevidence of disparate enforcement of the no-solicitationrule nor any evidence of Employer animus directed atFatool, or any other employee, by the Employer becauseof his or their union protected concerted activities.On September 3, 2 weeks before the Union withdrew itsrepresentation petition, Fatool wrote a letter to John Leonis,director of the quality test assurance department, requestingthat his hourly wage rate be reviewed and increased, and thatthe two letters of reprimand which he had received in Marchand April be removed from his personnel file. The followingday, Fatool went to Leonis' office and spoke to him about hisdissatisfaction with the amount of his wage rate and his twodisciplinary citations. Also present was Stephen Victor, Fa-tool's immediate supervisor. Leonis advised Fatool that hiswage rate was presently under review and a determinationcould be expected in 6 to 8 weeks, but he could not promisehim a pay raise at that time. According to Fatool, Leonis thentold him: "How can I justify getting you a raise when you area union organizer? How can I go to the people who dole outthe money and say I want a raise for Fatool when you are aunion organizer?" Leonis denied he ever made these state-ments.On cross-examination, Fatool testified that Leonis told himthat "because I was wearing the organizer buttons, that Iwould be watched more than anybody else. I would be no-ticed naturally because of the buttons. He says, `You are goingto have to watch out.' He told me that I was confined to myarea; that if I spoke to anybody in working hours, even if itwas hello, it may be construed to be union solicitation; thatIwould be subject to disciplinary action. He said, `Stay inyour work area. If you are outside of your work area, some-body is going to notice those union buttons."' Leonis, accord-ing to Fatool, told him that if he did not violate companyrules during the next 6 to 8 weeks, he would remove the twodisciplinary letters from his personnel file issued to him onMarch 27 and April 4, for being away from his work stationduring working time and interfering with other employees'work while they were performing their assigned tasks.' Fa-7Victor, his supervisor, whose testimony stands uncontradicted, statedthat after Fatool received his first written reprimand he told Victor- "Youcan't do this to me, you know. I have got a letter that the Union sent to Mr.Caliguiri [President of Respondent] ..and you are not allowed to punishContinued 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoo] further acknowledged on cross-examination that whenhe met with' Leonis on September 4, regarding his request fora pay increase, Leonis encouraged him and told him not toworry about it because he would eventually succeed, citinghis own caseas anexample of an employee who had come upthrough the ranks. Leonis later recommended Fatool for awage increase effective on October 8. Before the increase wentinto effect, Fatool "resigned" on October 3.Stephen Victor testified that he was present when RonaldBirdsong told Fatool, after Victor handed Fatool his secondletter of reprimand in April, that it was based on a complaintissued against himby one of the foremen in the productionarea and that Birdsong advised Fatool to go back out on thefloor and direct his attention more toward getting his jobdone and to abide by the Company's no-solicitation rules.Victor denied that Birdsong told Fatool that because he waswearing union buttons the Company was after him or wasgoing to get him.Subsequent to being cited in March and April for violationsof company rules, Fatool committed a third infraction involv-ing analleged falsification of his timecard, which resulted inhis termination on October 3. On Monday night, September24, while working the 4 p.m.-12:30 a.m. second shift, Fatoolleft the plant at 11 p.m., 1-1/2 hours before quitting time.Fatool testified that he went home because of illness andwhen he was unable to find Victor, his supervisor, he left anote for him. Fatool testified that the note stated the reasonfor his early departure and that he would charge the Septem-ber 24 absence to September 25 on his timecard. Victor de-nied the note mentioned anything about charging the Septem-ber 24 absence to September 25 and Birdsong, manager of theproducts acceptance group who read the note the next day,corroborated Victor's denial.Victor testified that on September 25, he looked for Fatoolaround 4 p.m., the start of the second shift, but Fatool wasnot there and his workbench was closed. Between 5 p.m. and5:15 p.m., continued Victor, Nanez, also employedas a qual-ity test technician, told him that Fatool had phoned andasked him to notify Victor he would be late for work. Victortestified that at 5:30 'p.m. Fatool had not yet arrived and hisworkbench was not opened. Victor estimated that Fatoolarrived at work after 6 p.m, He saw Fatool later that nightwhen he distributed the timecards for the week of September24 to the employees under his supervision. After he had givenFatool his blank timecard on Tuesday, September 25, Victortestified that Fatool later showed him his timecard whichrevealed that he had combined his 1-1/2 hours' absence onMonday with the absence of 1-1/2 hours at the beginning ofthe shift on Tuesday and then recorded the total 3 hoursunder the Tuesdaycolumn.Victor testified he told Fatoolthat was not permissible and ordered him to record his ab-sence correctly.'The following Thursday, September 27, Fatool testifiedthat he again left the plant at 11 p.m., 1-1/2 hours beforeme for things like-for union activities"SeeInternational Woodworkers ofAmerica, AFL-CIO [Campbell&McLean]v.N.L.R.B, 262F.2d 233, 234(C A.D C.,1958);FalstaffBrewing Corporation,128 NLRB 294,295, fn.2 (1960).''Victor testified that he instructs all employees under his supervision tomake entries on their timecards daily of the number of hours they workedSee Resp Exhs.10 and 11quitting time, because he was sick, but he did not notifyVictor. He testified that he looked for Victor but was unableto find him, and that he then told Nanez, a fellow employee,that he was going home. Fatool then stated that he drove tohis home, a distance of approximately 7 miles from the plant,and that when he arrived there, he realized that he had lefthis house keys on his workbench. He then returned to theplant, arriving there at 11:30 p.m., and according to him, "Ithought I would make an attempt to work out the night."However, he testified, he was too ill to continue and so signedout againat midnight. He stated that although he was in theplant for a 1/2-hour period between 11:30 and 12 midnight,he did not put this on his timecard because "I did not chargethe Company for it because I did not accomplish anything."Victor testified that he did not see Fatool at his workbenchfrom 9 p.m. unitl 12:30 a.m., quitting time on September 27,and that "his workareawas in disarray. His tools were out,his keys were laying on top of the work station and so washis beeper . . . a device which he used to communicate withhis home to get telephonemessages." Victor stated that whenhe left the plant between 12:30 and 1 a.m. that same night,Fatool's workarea was inthe same condition.Fatool testified that at the end of his shift on Friday, Sep-tember 28, he made out his timecard for the week as follows:He combined the 1-1/2 hour's sick leave which he took onMonday, September 24, with the 1-1/2 hour's sick leave thathe took on Tuesday, September 27, and placed a total of 3hours on his timecard under the Tuesday, September 25 col-umn. Fatool testified that he had the prior approval of Victor,his supervisor, to record his sick leavein this manner, statingthat Victor "told me the important thing is that your totalhours are correct. In other words, that if you work 40 hours,put down 40; if you work 30, put down 30; don't cheat theCompany out of the hours." Fatool explained that after histimecard is filled out, Victor collects it on Friday, examinesthe card, and, if it is correct, approves it by placing hissignatureon the timecard. It is uncontradicted that Victordid not place his signature on Fatool's timecard for the weekof September 24 to 28 inclusive, but brought the timecard tothe attention of Birdsong, his superior.On cross-examination, Fatool's first explanation for plac-ing the 1-1/2 hour's sick leave for Monday under the Tuesdaycolumn of his timecard was that he did not wish "to chop upthe timecard." He was askedagainon cross-examination thereason he charged his Monday absence to Tuesday, Septem-ber 25, when it was justas simpleto record it correctly in theMonday, September 24 box of his timecard. He answered, "Itwas just an arbitrary thing." He acknowledged that it wouldhave been justas simpleto record his absence under theMonday box of his timecard which was the first day he wenthome early. Fatool continued that he "'picked Tuesday be-cause of my note I left Victor on Monday night. I told himI would put the 1-1/2 hours on Tuesday . . . just so he wouldknow thatIwasn't trying to cheat anybody ...." BothVictor and Birdsong denied Fatool mentioned this in his note.On directexamination,Fatool testified that Victor dis-tributed timecards at "the end of the week." On cross-exami-nation,he stated that it could have been on Wednesday or itcould have been on Friday, but that he normally received histimecard on Wednesday and "on rare occasions on Thurs-day." Victor testified that for the week of September 24, he GUIDANCE & CONTROL SYSTEMS DIV., LITTONdistributed employee timecards on Tuesday, September 25.Company rules provide: "Timecards are distributed to eachemployee's work location at the beginning of each work-week." Respondent's Exhibits 10 and 11.When Victor collected Fatool's card on Friday evening,September 28, from the employees' timecard racks, he testi-fied that he noticed Fatool's timecard was incorrect as itshowed Fatool to have beep absent 3 hours on Tuesday andhaving worked 8 hours on Monday, Wednesday, Thursday,and Friday, respectively. He then wrote a note to Birdsongsome time after midnight which he attached to Fatool's time-card, stating that he did not think Fatool's timecard was filledout correctly and requested that the matter be "investigated."On Monday, October 1, Birdsong advised Victor that Fa-tool's timecard was being investigated and not to say any-thing to Fatool as it was company policy not to inform theemployee before an investigation is completed.On Wednesday, October 3, at the beginning of the secondshift,Fatool testified that Victor informed him that D. T.Pendergast, the employee relations representative, wished tosee him in his office. Also present were Victor and RonaldBirdsong, manager of the product acceptance test group.9Fatool's version, of what then occurred reads as follows:Deke [Pendergast] said to me, we have called you inhere because of evidence that you falsified your time-card, and he proceeded to show me a sign-in and sign-out sheet," and he showed me my timecard and hesays that your timecard does not reflect the actual daysin which the times off were taken. I said that's correctand I proceeded to explain the same thing that I ex-plained here before. Deke [Pendergast] showed me thetimecard and the sign-in and sign-out sheet and askeddid you sign this, and I said yes, I signed it. And he says,well, on Monday you show an hour and a half off work,that will be September 24, and he says and also onThursday, you show signing out-that would be the27th-at 11:00 [p.m.] signing back in at 11:30, signingout again at 12:00, but here you have five hours listed onTuesday.I proceeded to explain to him what I had done whichwas that on Friday I took the one and a half hours forMonday the 24th, and the hour and a half for Thursdaythe 27th, totalled them together for three hours and putthem on Tuesday [September 25th column of mytimecard].In the process of this, he also accused me of beingabsent on Tuesday, being late to work [on Tuesday]. Hesays didn't you call in and say you were going to be lateto work, and I said no, I didn't. To the best of myrecollection, I was on time to work every day that week,and the time-to the best of my recollection, the three9Leonis, a company official, testified that on the morning of October 1,Victor notified Birdsong there "was a problem on Fatool's timecard," andBirdsong then notified Leonis.10 This is also referred to in the record as a "register" which is kept at theguard's gate from 6 30 p.m to 6-30 a in., and is signed by employees when-ever they enter or leave the plant during the second and third shifts Thereare approximately 600 employees working on the second and third shifts.213hours that I took off were the three hours that I wasabsent from that workweek.Well,Deke [Pendergast] was still talking and hepulled out my paychecks, vacation and final paychecks,and he says something like well, Dave, we are going togive you a choice. He said your explanation isn't satisfac-tory to us. We are either going to let you resign or befired. I said, I can't believe this, I said if you can showme where there is something wrong with my timecard,Iwill change it. If there is anything that you think waswrong, let's talk about it; but to the best of my recollec-tion that is correct.Ron Birdsong was in the office and Steve Victor wasin the office and I looked at Steve and I said, Steve, Idon't believe what is going on. What have you got to say.And Steve looked at me and said, well, this is veryserious. And I said it appears serious. Now, I asked Ron[Birdsong] what have you got to say about it. He said Iam just doing you a favor by being here, I don't have tobe here ... .Anyway, then Deke reiterated again, well, what is itgoing to be, are you going to resign or be fired. I saidneither. I am not going to resign or be fired, and he says,well if you take that attitude, we will just fire you; andat that point, I knew it was hopeless . . . . He asked formy badge . . . . I asked him, does that offer still hold,that being able to resign instead of being fired? I don'twant to have that on my record when I go to anotheremployment that I was fired. He says, the offer is stillgood. So I said okay, I will resign, not willingly . . . .I said, Deke, you can tell Hal Fisher [head of industrialrelations] he has won the battle, but not the war.Fatool was accompanied by Victor as he left Pendergast'soffice. As he was leaving the plant premises, Fatool testifiedthat he turned to Victor and said: "I can't believe they wouldstoop this low." He testified that Victor then replied he had"seen this happen before when the company wanted to get ridof somebody . . . . He told me Dave, I went to bat for you,and I said, oh, how did you go to bat for me. He says I talkedto Deke before he came and got me that day, he says I toldhim that what they accused you of, that the discharge wasexcessive and harsh punishment."Victor's version of the meeting in Pendergast's office onOctober 3, when Fatool left the Company's employ, is asfollows. First, when Fatool was confronted with his timecard,he said at first that "he was confused about the entries on thecard."However, when Pendergast showed him the sign-inand sign-out employees' register, also referred to in the recordas "timesheets" which are kept at the plant gate, the time-sheets revealed that Fatool had signed out at 11:00 p m. onThursday, September 27th, signed back in at 11:30 p.m., andsigned out again at 12 midnight. Nevertheless, Fatool's time-card, which is processed by the payroll department and uponwhich they base the amount of his paycheck, revealed that hehad certified he had worked a full 8-hour shift on September27. Victor testified that Fatool admitted to those present inPendergast's office that he had made an "honest mistake." 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. P. Pendergast testified that Fatool received a generalwage increase in April, which was given to all employees; amerit increase in June and that he was recommended beforehis termination on October 3, for a merit increase, effectiveOctober 8.Pendergast testified he examined the timesheets which arekept at the guard's gate of the plant and Fatool's timecard forthe ,week beginning September 24, and that it revealed thefollowing: On Monday, September 24, he signed out of theplant at 11:05 p.m. and he did not return to the plant thatnight. On Thursday, September 27, Fatool signed out of theplant at 11 p.m., signed back in at 11:30 p.m., and then signedout again at 12 midnight. Fatool's name does not appear onthe timesheets for Tuesday, September 25, from 6:30 p.m. to6:30 a.m., as those are the hours the gate is manned by aguard. His timecard for the week commencing September 24,shows 8 hours worked on Monday, 5 hours worked on Tues-day with 3 hours sick leave, and 8 hours worked on Wednes;day, Thursday, and Friday, respectively.On either October 1 or 2, Pendergast met with Birdsong,and stated that in view of similar circumstances involvingother employees who had falsified their timecards and weredischarged that he would recommend similar action for Fa-tool, especially considering that he had been disciplined ontwo other occasions in the past 6 months. Pendergast testifiedthat his authority was limited to making recommendations,and that it was the department head who had final authorityto discharge.Pendergast corroborated Victor's testimony as to whattranspired on October 3, when Fatool was permitted to re-sign.He added that the paychecks which he handed to Fatoolin his office on that day were prepared before the exit inter-view because state law requires an employer whenever a ques-tion of possible termination arises, employees must be paid allmonies due them at the time of the discharge. He stated it wascompany policy in such a situation to prepare checks in theevent that the termination does take place in order to havethem available to pay the employee at that time.Fatool was paid for 39 hours' work for the week beginningSeptember 24 and ending on the 28th, inclusive. This compu-tation, testified Pendergast, was based on Fatool being out ofthe plant 1-1/2 hours on Monday, September 24, late forwork an hour on Tuesday and absent for 1-1/2 hours onThursday, September 27, for a total of 4 hours, of whichFatool recorded on his timecard 3 hours sick leave as havingbeen taken on Tuesday, September 25. Fatool was paid for 36hours regular time plus 3 hours sick leave or a total of 39hours. He was not paid for the 1 hour he was late to work.Resolutions of Facts andCredibility"Much of the testimony delineated above is uncontradicted.However, some of the witnesses' versions of what occurredwith respect to the salient issues require a careful analysis ofconflicting testimonies. Consequently, findings of fact andresolutions of credibility made herein result from an attemptto reconcile the evidence as It whole in an effort to determine11 SeeN.LR.B v. Lewisburg Chair & Furniture Company,230 F.2d 155,156 (C.A. 3),NL R.B. v. Local 420, UnitedAssociation ofJourneymen andApprentices of the Plumbing and Pipe Fitting Industry of the United Statesand Canada, AFL, et al [J. J. White, Inc.],239 F 2d 327, 328 (C.A 3)what was meant and what occurred. Observation of the wit-nesses, as well as an analysis of the entire record and theinferences to be drawn from it, have resulted in certain credi-bility findings with respect to the substantive testimony of thewitnesses. These conclusions have been reached by noting thewitnesses' manner of testifying with respect to the accuracyof their memories, their comprehension, and their generaldemeanor on the witness stand in answering the questions putto them. In crediting some witnesses and discrediting others,and giving weight to certain evidence as against other evi-dence, it has been necessary to detect and appraise various"potent imponderables permeating the entire record."12 Oneof these "potent imponderables" is the demeanor of witnessesin testifying. The Board-has recognized that the demeanor ofwitnessesmust often be a factor of great consequence inresolving issues of credibility and attaches great weight tocredibility findings based on demeanor." This type of elu-sive and incommunicable evidence which may not appear inthe record and is comprised of elusive intangibles and "potentimponderables" that "words do not preserve" and which aredifficult to capture and to describe by written words, oftenmakes it difficult for the trier of the facts to convey or de-scribe the impression which a particular witness makes uponhim." This difficulty is inherent in making credibility find-ings where the trier of the factsmustchoose between discor-dant versions of witnesses whom he has seen. Judge LearnedHand described this difficulty as:. . . [findings] based on that part of the evidence whichthe printed words do not preserve. Often that is the mosttelling part, for on the issue of veracity, the bearing anddelivery of a witness will usually be the dominating fac-tors,when the words alone leave any rational choice.... Nothing is more difficult than to disentangle themotives of another's conduct, motives frequently un-known'even to the actor himself. But for that reasonthose parts of the evidence which are lost in printbecome especially pregnant, and the [court] which hadno access to them should have hesitated to assume thatthe examiner was not right to act upon them.15All evidence on disputed points which appears in this rec-ord of approximately 1,200 pages is not described to avoidundue lengthening of, and a resulting delay in, the issuanceof this decision. In resolving witnesses'. discrepant versions,where no mention is made of certain evidence introduced bythe parties, it is not because consideration was not given tosuch evidence, but rather because it is considered immaterialto deciding the issues in this proceeding. However, all rele-vant evidence has been considered and, where required, re-12International Association of Machinists, Tool and Die Makers LodgeNo.35[Serrick Corp.] vN.L.R.B,311 U S. 72, 7913Hadley Manufacturing Corporation,108 NLRB 1641, 1643 (1954);Roxboro Cotton Mills,97 NLRB 1359 at 1368, where the Board said, "theTrial Examiner made no reference to the demeanor of eitherwitness-as towhich it is our policy to attach great weight "14NL.R B. v. James Thompson & Co., Inc.,208 F.2d 743, 746 (C.A 2)15N.L.R.B. vUniversal Camera Corporation,190 172d 429, 430, 431(C.A 2, 1950). SeeRetail Store Employees Union, Local 400, a/w RetailClerks International Association vN.L.R.B,360 F.2d 494, 496, 497(C A.D.C 1965);Howell Chevrolet Company,204 F.2d 79, 86 (C.A 9), affd346 U S. 482;N.L.R B. v. Dimon Coil Company, Inc.,201 F.2d 484, 487(C.A 2). GUIDANCE & CONTROL SYSTEMS DIV., LITTON215solved.Where testimony is credited whichis inconflict withother testimony but nomention ismade of the conflictingtestimony, it is not because consideration was not given tosuch evidence but rather it was rejected only after evaluatingall objective factors, considering all countervailing evidence,and then discarded in the face of the credited testimonywhich was found to be of undoubted probative value. Itwould appear that in accordance with the credibility doctrinerecently enuciated inPermaneer Corporation,214 NLRB No.47 (1974), this requires the fact finder whenever he creditstestimony to expressly warrant that he has not only consid-ered the conflicting testimony but also to explain hisreasonsfor rejecting it. Because of this burden, this Decision is un-duly lengthy, resulting in a delay in its timely issuance. SeeArrow Gas Corporation,124 NLRB 766, 770, 771 (1959). Indetermining credibility in this proceeding, the demeanor andconduct of witnesses also has been observed as well as theircandor or lack thereof,- their apparent fairness, bias, or preju-dice; their interest or lack thereof; their ability to know,comprehend, and understand the matters about which theyhave testified; whether they have been contradicted or other-wise impeached on matters relevant to deciding the issuesherein; and the interrelationship of the testimony of the wit-nesses andthe written evidence presented.By thisdiscussionof the evaluation placed upon the de-meanor ofa witnessin testifying, it is not intended to conveythe impression that consideration was given exclusively tothis type of evidence in determining credibility. This was onlyone factor. Consideration has also been given to the sur-rounding circumstances, and the plausibility, as well as con-sistency or inconsistency, of individualwitnesses'testimonywithsubstantialuncontroverted evidence and demonstrablefacts.The Supreme Court has defined substantial evidence so:Substantial evidence is more thana scintilla,and mustdo more than create a suspicion of the existence of thefact to be established. "It means such relevant evidenceas a reasonable mind might accept as adequate to sup-port a conclusion...."16Findings may not rest on suspicion, surmise, implications, orplainly incredible evidence." "Circumstances that merelyraise a suspicion that an employer may be activated by unlaw-fulmotives are not sufficiently substantial to support afinding."" Even in cases where background circumstancessurrounding a discharge may create the suspicion that thedischarge was illegally motivated the General Counsel stillhas the burden of showing that the employee was dis-criminatorily chosen to be discharged. "Once it is determinedthat,disciplinary action is warranted the extent of the actiontaken is purely within the discretion of the employer and the[fact finder] may not substitute [his] judgment for that of theemployer."19The testimony of the creditedwitnesses, as wellas uncon-tradicted written evidence, leaves no room for doubt that16N.L.R.B. v. Columbian Enameling&StampingCo.,306 U S 292, 300.17Universal Camera Corporation vNL R.B, 340US 474, 484-485(1950)18N.L.R.B. v The Citizen-News Company,134 F.2d 970, 974 (C.A. 9)19N.L.R.B v. Ace Comb Co. and Ace Bowling Co,DivisionofAmeraceCorp.,342 F2d 841, 846-847 (C.A. 8, 1965).Fatool, the alleged discriminatee, had not only carried out hisduties as a union in-plant organizer on two occasions in afashion which exceeded the limits of statutory protection andthus not only disrupted operations at the plant but also subse-quently falsified his timecard, which is a violation of companyrules.Fatool is a volatile, verbose, and self-dramatizing person,patently given to exaggeration and to exhilaration in unwind-ing a strongly flavored story. He displayed an inadequatememory and his answers to crucial questions on cross-exami-nation were sometimes equivocal, evasive, vague, ambiguous,confusing, and at other times inconsistent and incomprehen-sible.His demeanor while on the witness stand and tendencyto fence with counsel while under cross-examination leftmuch to be desired. His recital of what occurred with respectto his alleged tardiness on September 25, and also the criticalnights of September 24th and 27th when he left work earlybecause ofillness,was notonly inherently improbable butalso lacks plausibility for the reasons hereinafter indicated.Fatool did not impress the trier of these facts as either a frankor forthright witness as he seemed to be not only seeking tocolor his testimony but also to be concealing facts. For thesereasons, his demeanor while testifying, as well as much of histestimony itself, not only militates against ascribing credenceto Fatool's story 'of what occured but compels a factual find-ing discrediting his version of the decisiveissuesin this pro-ceeding.It should also be mentioned that some of Fatool's answerswere voiced in response to leading and suggestive questionspropounded by the General Counsel which impugns theweight to be given such testimony. Furthermore, as the vicein counsel asking his witness leading questions is that theysuggest the desired answers which the witness will oftenmerely adopt, it may seem futile for opposing counsel toobject once such a question has been asked and the desiredanswer suggested. Little probative value has been given to thetestimony elicited in this manner.20Fatool's testimony, takenin toto,isof dubious weight.Thus, Fatool testified that he left a note on September 24 forVictor, his supervisor, notifying him that he had gone homeill,but on September 27, he claims he was so sick when heleft the plant at 11 p.m. "on the verge of passing out" thathe was unable to write a similar note. At that time, September27, he drove in his automobile approximately 7 miles to hishome. When he arrived there, he realized that he had left hishouse keys on his workbench whereupon he returned to theplant arriving there at 11:30 p.m. He testified that he "felt alittle better" and worked from 1-1:30 to midnight when hebecame "dizzy" and began "seeing stars," at which time hedrove home again, a distance totaling 21 miles of travel be-tween 11 p.m. and 12:30 a.m.When asked on cross-examination why he did not leave anote for Victor on September 27, he evaded the questionstating he had complained to Victor "and another supervisormany times" about the electric lights over his workbenchbeing "too bright" which gave him "headaches" and on thenight in question, caused him to see "white spots." Victor'stestimony is uncontradicted that these lights required no re-pair but all that Fatool had to do was to turn them off by an20 SeeLiberty Coach Company, Inc.,128 NLRB 160, 162, fn. 7 (1960) 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectric switch located at his workbench. After additionalquestioning,Fatool finally answered the original questionwhy he did not leave a note, stating: "I did not feel up towriting a note" on September 27, for Victor notifying himthat I wasgoinghomebecauseof being sick.Noteworthyalso, arethe following answers of Fatool whenunder directexaminationby the General Counsel: That hisinstructions when leaving the plant during working hourswere to "either tell your supervisor, or leave anote,depend-ing onthe circumstances, tell one of your coworkers whereyou were going to be, where you aregoing.. . ." However,when he recounted on directexaminationthe circumstancesof hisleavingthe plant at 11 p.m., on September 27, he stateshe "looked for Victor. I couldn't find him; I left ... .When he returned for his house keys at 11:30 p.m. and againleft the plant at midnight, he states, "I never saw Steve[Victor]."When Fatool was asked on cross-examination why hewaited until the end of the shift on Friday, September 28, tofillout his timecard for the workweek beginning Monday,September 24, he testified this was not unusual but admittedthat "sometimes" he made out his timecard daily. Moreover,it was not until October 3, when he was summoned to Pender-gast'soffice and shown by the latter the employees'sign-inand sign-out register kept at theguard's gatewhich revealedthat he had left the plant for 1-1/2 hours on September 24 andnot on September 25, which he had recorded on his timecardto show him as having worked 5 hours and taken 3 hours sickleave on September 25. The company officials also claimed attheOctober 3 meeting in Pendergast's office that Fatoolfailed to record on his timecard that he was late for work onSeptember 25. Fatool denied this, stating, "to the best of[his] recollection [he] was on time to work every day thatweek...However, Fatool insisted that Victor had given him per-missionto combine his 1-1/2 hours absence on September 24with his absence of 1-1/2 hours on September 27, and recordthe 3 hours under the September 25 column of his timecard.Victor denied this. His denial is creditedas it isunbelieva-ble that permission would have been granted by Victor toFatool to literally falsify his timecard and thus expose Victorto possible discharge himself byassumingthis grave responsi-bility, when it is.considered that the Company's written rulesnot only forbid such a patently improper procedure21 butalso printed on each timecardisa statementwhich eachemployee who signs his card vouches for its accuracy. Thisreads as follows: "This is a true and complete statement of myhours worked excluding regular lunch periods." On cross-examinationwhen asked again thereasonfor him combininghis 1-1/2 hours' absence on September 24 with his 1-1/2hours' absence on September 27, and recording it as beingtaken on September 25, he discarded his prior justificationthat Victor had given him permission-to do so andinconsist-ently answered that he did notwant"to chop up" his time-card, and later he lamely explained, "Justgenius . . . . Itwas just an arbitrary thing."22 Furthermore,it isfound, forthe reasons hereinafter explicated at footnote 38 and contrary21 See Resp Exbs 10 and 11, "Importance of Accurate Timecard Prepa-ration."22Fatool incredibly testified at another point in his direct examinationthat he never saw Victor on either September 27 or 28to Fatool's denial, that he failed to record he was at least 1hour late for work on September 25.Nor is Fatool's version credited of what occurred on Octo-ber 3, when he was leaving the plant accompanied by Victor,after his exit interview in Pendergast's office. It will be re-called Fatool testified that after he "resigned," he said toVictor he could not believe the Company "would stoop thislow" to which Victor, according to Fatool, replied, "I haveseen this before when the Company wants to get rid of some-body ...." Fatool continued that Victor told him when thebasis for his discharge is considered, it was "excessive andharsh punishment," stating he told Pendergast that he"didn't believe that Fatool should have been' fired or forcedto resign because of this ...... Victor denied such a conver-sation ever occurred. This testimony of Fatool is incredibleas it is inconceivable that Victor, a loyal company supervisor,would tactlessly compromise his employer in such an irra-tionally damaging manner when it is considered that it wasVictor who initiated the charges against -Fatool which even-tuated in him being given the choice of resigning or beingfired.Lending credence to Victor's denial is the cogent factthat it seems unlikely that Victor would utter such incrimina-tory statements to Fatool, an ardent union proponent whowas in the forefront of organizational activities at the plant.Equally incredible is Fatool's testimony that when he meton September 3 with Leonis, a company official, and re-quested a pay raise that Leonis stated he could not justifygiving him a wage increase inasmuch as Fatool was a unionorganizer. It is not too unreasonable to assume that in a largeplant of 2,800 employees, that its officials and supervisors hadbeen instructed by its attorneys and its industrial relationsdepartment as to what they could and could not do and sayduring the course of the then current union organizationalcampaign. It strains one's credulity to believe that an officialholding the position Leonis did in the Company would be soincredibly crassly foolish as to make such an inculpatory andprejudicial statement to one of the foremost active employeeunion organizers in the plant. On the contrary, it is found thatLeonis, as he credibly testified, advised Fatool that his wagescale was presently under review. Corroborative of this find-ing is the uncontracted fact that Fatool was later granted apay increase.Also pertinent in evaluating Fatool's credibility is his unre-sponsive answer to a question on cross-examination as to whyhe did not report to the first-aid facility in the plant when hebecame ill on September 24 and 27. Fatool unresponsively-replied that his physician prescribed medicine for him duringthe week of September 24, which made him "dizzy."-Whenhe was asked whether he ever obtained a certificate from hisdoctor stating this medicine caused dizziness, Fatool gave themeaningless and incredible answer that he "was never al-lowed to" explaining, "Because I went to Victor and I toldhim of the instance where I was sick and I was under adoctor's medicine, I said, let's call the doctor and so forth andwe will talk to him. They wouldn't let me do that." Fatoolacknowledged that he made no reference to this alleged inci-dent in either his direct examination or in the affidavit whichhe gave to a Board investigator. Fatool also testified in thecontext of Victor claiming he was late for work on September25, that when he worked under the supervision of Teegan inNovember 1972, he was late several times. On one occasion, GUIDANCE & CONTROL SYSTEMS DIV., LITTONhe recalled,he was 2 hours late in arriving at Respondent'splant and when he asked Teegan if he should record it on histimecard, Teegan told him to: "Forget it." Victor crediblytestified that after Fatool was transferred from Teegan's de-partment to his supervision,he asked Teegan whether thiswas true and Teegan denied it. Fatool's testimony with re-spect to the Teegan and medicine incidents strains one'scredulity.Discussion and ConclusionsThe primary issue here, then,isa factual one, namely,whether Fatool was "constructively. discharged" by Re-spondent,as alleged in the complaint,in violation of Section8(a)(3) of the Act,because he "joined or assisted the Union,"or forvalid cause as claimedby theRespondent.The trier offact does not simply look to see whether a valid ground forthe discharge exists. Rather,"the question the trier of factmust decide is whether the permissible reason is put forth asa mere pretext to justify an impermissible discharge, orwhether the permissible reason is the true reason-in otherwords, whether an antiunion employee would have been dis-charged for the same conduct."23 The Board recently statedthat, "Even where an employer may want to rid himself ofan employee whose union activities have made himpersonanon grata,if the employee himself obliges his employer byproviding a valid independent reason for discharge-i.e., byengaging in conduct for which he would have been dis-charged anyway-his discharge cannot properly be labeled apretext and unlawful."24In resolving this question,the burden of proof is on theGeneral Counsel to establish and sustain the allegations of hiscomplaint by a preponderance of the probative evidence, and,where a discriminatory severance,as here, is charged,then hemust establish by a preponderance of the evidence that suchjob severance was discriminatory.25 The General Counsel, inorder to provea prima faciecase, must show that the allegeddiscriminatee engaged in activities protected by Section 7 ofthe Act and that the Respondent knew Fatool engaged insuch activity prior to discharge,and that he was severed fromhis employment as a result of having engaged in such activity.However,once the General Counsel has establisheda primafaciecase of unfair labor practices, the burden of going for-ward with evidence sufficient to rebut the General Counsel'sprima faciecase and toproveitsaffirmative defense thatFatool's termination was for good and valid cause, falls uponthe Respondent 26 The legal incidence of such an affirmativeplea is that the burden of going forward with evidence toprove this contention shifts to Respondent.27However, it isnot the burden of the Respondent Company to show theabsence of discrimination but that of the General Counsel toshow its presence.28Furthermore, the burden of proof rests23N.L.R.B. vMilco, Inc., et al.,388 F 2d 133, 138 (C A. 2,1968).24Erie Strayer Company, 213NLRB No 45, fn 9 of theBoard's Decisionand Order (1974)25IndianaMetal Products Corporation vN.LR B.,202 F.2d 613, 613(C.A7);N.L.R B. v DeenaProducts Company,195 F.2d 330, 335 (C A7), cert denied 344 U.S. 82726J M Lassing, et aL, d/b/a Consumers GasolineStation,126 NLRB1041, 1042, fn 6 (1960).27 CfN.L.R.B. v Fleetwood Trailer Company,389 U.S. 375, 378 (1967);N.L R.B.v.Great DaneTrailers,Inc., 388 U.S. 26, 34(1967).217not upon the Respondent to convince the trier of the factsthat the termination was not in violation of the Act, but uponthe General Counsel to prove it was illegal.29An employer'santiunion disposition,standing alone, does not justify a find-ing of discrimination, as it is not unlawful to dislike aunion.30Besides, an employer may discharge an employee for good,bad, or no cause whatsoever without violating the Act, solong as the employer is not motivated by antiunion reasons.The Actdoes not circumscribe an employer's right to hire,discipline,or discharge an employee for reasons not forbid-den by the Act, even though the employee may be an activeunion adherent or advocate.Nor does such activity conferany immunity against discharge."Both the Board and the courts,in other cases where it hasbeen found that a respondent has committed unfair laborpractices,have considered a respondent's animus or hostilitytoward a union and/or the protected activities of its em-ployees. Evenhanded justice would require that where thereis no credible evidence producedby theGeneral Counsel toshow a company had animus against a union or was moti-vated by such antiunion bias, as is the situation in the caseat bar, this factor should be considered in evaluating whethertheRespondenthascommittedanyunfairlaborpractices.32The record shows that the Resopndent's action when itdisciplined Fatool on two prior occasions,coupled with histermination for falsifying his timecard on October 3, servedlegitimate business ends. However,argues the General Coun-sel, the Respondent Company"has no rule or policy prohibit-ing the `lumping together'of sick leave time" and cites for hisauthority Respondent's Exhibits 10 and 11, which are cap-tioned"Importance of Accurate Timecard Preparation."These two exhibits state just the opposite.These were dis-tributed to all employees and lay emphasis upon the fact thatthe timecards constitute"a legal record justifying the paytendered to each employee, and stress that employees' time-card entries must be "timely,accurate and complete."It alsoemphasizes that preparation of timecards must be "meticu-lous" and"attendance properly made" thereon.It should benoted that on each timecard there is printed the followingcertification signed by each employee when he turns in histimecard at the end of the week:"This is a true and completestatement of my hours worked excluding regular lunch peri-ods."28NL R.B. v. Brady Aviation Corporation,224 F.2d 23,25 (C.A. 5) enfg.110 NLRB 25 (1954).29N.LR.B v ClevelandTrust Company,214 F 2d 95, 99 (C.A 6);N.L.R.B v.Drennan Food ProductsCo.,272 F.2d 23, 28 (C.A. 5, 1959).30N.L.R.B. v. Colvert Dairy Products Company,317 F.2d 44, 46 (C.A.10, 1963).31Lozano EnterprisesvN.L R.B.,357 F.2d 500,502-503(C.A. 9, 1966),NL.R.Bv LonghornTransferService,Inc.,346 F.2d 1003, 1006 (C A. 5,1965).32 Probative of a lack of union animus on the part of the Company are,inter alia,the following indicia.Fatool was granted a merit wage increaseshortly beforehis terminationwhich, however,did not become effectiveuntil after his termination,Respondent gave Fatool permission to post onits bulletin boards written material advocating the need of the employees tojoin the Union,and Leonis assured Fatool in September that if he did notviolate company rules for the next 6 to 8 weeks,he would remove from hispersonnel file the two letters of discipline issued tohimAll-G(assAquariumCo., Inc,214 NLRB No 24 (1974). 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the General Counsel's incorrect assertion thattheCompany had no rules prohibiting the "lumpingtogether" of sick leave, the facts are otherwise as the Com-pany had promulgated specific written rules in 1971 and1972, entitled "Importance of Accurate Timecard Prepara-tion"which prohibited the falsification of employees'timecards.33 To accept the General Counsel's representationthat the Company has no such prohibition would require anassumption that language has lost its power and meaning. Orperhaps, we have met with an incident which happened toAlice in adventures "Through the Looking Glass," when inarguingwith Humpty Dumpty about the meaning of words,he settles the argument in this manner: "When I use a word,"Humpty Dumpty said in rather scornful tone, "it means justwhat I choose it tomean-neither morenor -less."In order to lend plausibility to the General Counsel's the-ory that the above evidence constituted a violation of Section8(a)(3), it would be necessary to hold, under the circum-stances here revealed, that an employer,in aneffort to oper-ate his business efficiently, could not terminate his employeesfor disregarding working rules without being accused of a"constructive discharge,"'as alleged inthe complaint, andthus assume the risk of being found guilty of an unfair laborpractice. The Act does not circumscribe an employer's rightto discipline an employee for reasons not forbidden by theAct. The employer, in themanagementof his business, is freeto impose whatever discipline on an employee he wishes andfor whatever reasonso long ashis action is not basedon unionconsiderations or intent to interfere with the purposes of theAct and where just grounds for disciplining appears, it isordinarily a mere matter of speculation to hold that terminat-ing the employee was because he was a union adherent. Thisis particularly so in the instantcasewhere Respondent's ac-tion incitingFatool on three occasions within 6 months wasfor good cause. It is not too unreasonable to conclude that theaction taken fitted the circumstances. To infer otherwisewould be tantamount to my substituting my own ideas ofbusinessmanagement for those of the Company. This is notpermissible.34Thisis a managementprerogative and neces-sary in order to maintain production, efficiency, and disci-pline.Where a proper collateral motive can be as reasonablyinferred as an unlawful one, the act of management cannotbe held to be improperly motivated.35 A court graphicallystated this concept in the followingmanner:But as we have so often said: management is for manage-ment. Neither Board nor Court can second-guess it orgive it gentle guidance by over-the-shoulder supervision.Management can discharge for good cause, or bad cause,or no cause at all. It has, as the matter of its own businessaffairs, complete freedom with but one specific, definitequalification: it may not discharge when the real moti-vating purpose is to do that which Section 8(a)(3)forbids.3633 See also fn 21 and related text34NL R.B. v Blue Bell,Inc,219 F 2d 796, 798 (C A 5)35N.L.R.B v Huber&Huber Express,Inc-,223 F 2d 748, 749 (C A. 5),N.L.R.B.v..The Houston Chronicle PublishingCompany,211 F.2d 848,854-855(C A. 5).36NL.R.B. v T. A. McGahey,Sr, et al, d/b/a ColumbusMarble Works,233 F.2d 406, 412-413 (C A 5, 1956)Moreover, when the Respondent's explanation for its rea-sons for issuing the two written reprimands to Fatool are notonly reasonable, but uncontradicted in that Fatool was sup-posed by the Regional Director to have committed infrac-tions of company rules on two previous occasions, and thisis coupled with the timecard incident, the burden of goingforward with the evidence then shifts to the General Counselto establish the falsity of Respondent's explanation and thetruth of his contentions. This he has failed to do.37 There-fore, it is found that the foregoing facts and circumstances failto expose by a preponderance of the probative and credibleevidence that Respondent's purpose in citing Fatool for falsi-fying his timecard including his failure on September 25 torecord being late to work 1 hour,38 coupled with his twodisciplinary actions within a period of 6 months prior to theend of Fatool's employment, were neither discriminatorilynor unlawfully motivated. Accordingly, it is recommendedthat the 8(a)(3) allegation of the complaint be dismissed asthere is insufficient evidence, either direct or circumstantial,to support a finding that the Respondent was motivated toterminate Fatool because of his' union activism.39The Alleged Violations of Section 8(a)(1)On April 30, 1974, almost 3 months after this trial began,the General Counsel filed amendments to the complaint. Theamendments alleged that on April 15, 1974, Respondentcommitted an unfair labor practice when Steve Victor toldAlbert Nanez, who is presently employed by Respondent asa quality test technician, that he did not receive a promotionbecause of his activities on behalf of the Union. It is alsoalleged that Section 8(a)(1) was violated when Victor toldNanez that he did not receive a promotion because he hadappeared to testify at the trail in this proceeding; and Victorhad threatened Nanez that he would not receive a meritreview and he would be discharged if he testified at- the trialwhen it "reopened" on April 30, 1974.Victor's testimony on direct examination reads in part asfollows with respect to what was said when he requestedNanez to come to the office on April 15, 1974:40I told him . . . it had to do with the Fatool case and I37MartelMills Corporation vN.L.R B.,114 F 2d 624, 631 (C A. 4);N.LR.B v.EntwistleMfgCo, 120 F 2d 532, 535 (C.A. 4, 1941).38This findingis based on Victor's credited testimony that Nanez in-formed him between 5 and 5 15 p in on September 25, that Fatool phonedto say that he was sick and would be late to work Victor also testified thatthe first time he saw Fatool at work that day was sometime between 6 and7 p in. It will be recalled that the sign-in and sign-out employees'registeriskept at the guard's gate between 6 30 p in.and 6.30 a in.It is not toounreasonable to assume that Fatool reportedfor work before6:30 p in Itis believed in reconstructing and considering all the testimony that Fatooltook 1-1/2 hours sick leave on September 24, was late for work on Septem-ber 25, and combined both these absences and listed the 3 hours under thesick leave column for September 25 and intentionally neglected to recordthe 1-112 hoursabsence for September 27 on his timecard.39 The GeneralCounsel's brief has been carefully read and the cases citedby him studied Unfortunately,the General Counsel's contentions are pre-mised on a view of thefacts whichIdo not share40 In the interests of accuracy,the testimonyof Victor,who testified asto the critical aspects of the alleged unfair labor practices in this phase ofthe case,has-been quotedin haec verbaas the flavor and nuances of histestimony at times does not lend itself to literal translation or interlinealrewording so that even a metaphrase might be considered imprecise.J GUIDANCE & CONTROL SYSTEMS DIV., LITTON219asked him if he knew that the Fatool case had beenreopened and he said, no, he didn't and I said, well, yesit had andI said,"There is one thing that has really beenbugging me about this thing and I've got to know what'sgoing to happen. I have got to know your side of thestory," I said, "because at the conclusion of the hearingthat we had, the day that you came down to testify onbehalf of Fatool, when you weren't allowed to testify,you weren't in the room, but Fatool's lawyer, Mr. Roth-bloom got up and made an offer that said you were goingto get up and testify that on Tuesday of the 25th ofSeptember, that you did not receive a phone call fromFatool and that you didn't giveme a messagesaying thatFatool was going to be late that day and I knew rightaway that that was contrary to what you had told meand it was contrary to the affidavits that you had givento the company lawyer, Mr. Cappadona.He showed me both of those affidavits and it states onthere that you couldn't remember whether you had re-ceived a phone call from Fatool on that day or not.Mr. Nanez said, "Yeah, I had been a fool to go downthere and testify and tell a lie." And I said, "Well that'sthe only thing I am worried about, because if you godown to the courtroom and lie, you are technically call-ing me aliar and I am the guy that's got to go to bat foryou andif youare going to call me a liar,then I am notgoing to go out and put you for promotion or anythingelse."I said, "You can't expect me to do that." I furthersaid, that, "I wouldn't be surprised if within a year fromnow you wouldn't be working for the company anylonger." I then went into discussing all the details aboutFatool-JUDGE: Just-go ahead.THE WITNESS: I said in a year, I said, "That within ayear I would not be surprised if you were no longer withthe company." I also said that, "It's up to you to decidewhat you want to do. You have to do what you think isright. If you want to go down there and testify, the onlything I ask is that you tell the truth as you know it likeyou have told-me and Mr. Cappadona."I said, "I can go to bat for you," I said, "but you can'texpect me to go to bat for a promotion or anything elseif you are going to get on the witness stand and lie."Q. During the course of the conversation relating tothe promotion, did you ever say to Mr. Nanez that hehad not received his promotion because of his activitieson behalf of the Union?A. No, I did not.Q. Did you say that he did not receive his promotionbecause he had appeared to testify at the hearing? In thishearing?A. No, I did not.Q. You did testify that you said to him that you wouldnot be surprised that if he testified, by your definition,untruthfully, that he would no longer be with the com-pany within a year?A. Yes, I did.Q.What did you mean by that?A. What I meant, I was kind of emotionally upset atthat time, because here is a guy I had been going to batfor in giving him all his reviews. He is a good, hardworker. He makes me look good and he makes the com-pany look good and I couldn't see justifying going to batfor him any more if he was going to come down here andget on the witness stand and lie, in effect, calling me aliar; so what I meant was that I wouldn't go to bat forhim, get him a promotion, and if he doesn't get a promo-tion, he will probably quit of his own volition because hewouldn't get-any more money. I never meant that I wasgoing to discharge him myself.A.Well, later on when I talked to yourself,[Respondent's Attorney] you told me it was a stupidthing that I did and I realized I-I was emotionallydistraught and it was a stupid thing and I just got carriedaway and wasn't thinking.When I became rational again, I realized that theman's performance still hasn't changed. He is doing agood job and therefore, I recommended him for an in-crease.Q. Did you ever at any time say to Mr. Nanez that youdid not want him to testify at all or that it would be inhis best interest not to testify at all'!A. I told him it would be in his best interest not tocome down here,get on the witness stand and lie. Ididn't say-I never said it would be in his best interestnot to come down here and testify.On cross-examination, Victor testified that he wanted totalk to Nanez because he "care[d] for him as an individualand good employee," and "to explain to him why thingsdidn't happen and what things I was going to do in thefuture."Nanez, whohas beenemployed by the Company for 6years as a quality test technician,became a designated in-plant organizer for the Union in March-1973, and remainedso until the Union lost a Board-conducted election on Febru-ary 28, 1974. From that date until the date this trial con-cluded on May 16, 1974, he received a total of 18 per cent inwage increases.Nanez, an inept and inconstant witness, made a feebleimpression.What the transcript does not reflect is the exces-sive amount of timehe tookto answer questions,sitting silentfor an unusual length of time after each question on hiscross-examination,although he readily answered questionsput to him by the General Counsel on his direct examination.He was equivocal, uncertain, and had a faulty memory.When Victor testified at the February 8, 1974, session ofthe trial, he stated that on September 25, Nanez told himbetween 5 p.m. and 5:15 p.m. that Fatool called in sick andhe would be late to work. The first time he saw Fatool at theplant on that day, testified Victor, was between 6 and 7 p.m.See Footnote 38. On February 6 and 8, Nanez gave twowritten statements to Respondent's attorney that he remem-bered receiving a telephone call from Fatool"one eveningaround the time I began the shift," and Fatool asked Nanezto tell Victor "he would bein a little late ashe was at thedoctors." The second shift starts at 4 p.m. On February 27,1974, when the General Counsel called Nanez as awitness inthis proceeding, he first made an offer of proof based onNanez' affidavit which was taken by the General Counsel on 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 24, 1974, in which he stated,inter alia,that Nanezwould testify that the onlytimehe received a phone call fromFatool was between 4:30 and 4:45 p.m. on either October 1or October 2, 1973.One of the allegations in the amended complaint states thatVictor told Nanez on April 15, 1974, that he did not receivea promotion because of his union activities. The record re-veals that on March 18, 1974, a review of all 18 quality testtechnicians employed by Respondent was completed. Theprimary purpose of the review was to rate all 18 and thenadjust their wages accordingly. Another purpose of the re- -view was to promote the top rated technician to the onlyvacancy available in this particular salary classification. Ofthe 18 technicians 4, including Nanez, were rated as "excel-lent" and Nanez was ranked third of the 18 men rated. Thenumber one man received the promotion to the one availablevacancy later the same month.Nanez testified that Victor told him on April 15, 1974, that"I wasn't going to get mine [promotion] because of the Unionactivities that I had been organizing for and he said mainlybecause I appeared on the Fatoolcasehere in the hearing...He said that really put the lid . . . on the promotion."Nanez continued that Victor told him that this proceedinghad been "reopened" and "that it would be to my best interestif I didn't appear at the hearing when it was reopened.. . . He said I had a very good potential with the Companyand if I appeared at the hearing, I wouldn't get the promo-tion and I wouldn't get the review in June. . , .He saidthat within a year's time, he could guarantee I wouldn't beworking with the company."In determiningthe credibility of Victor and Nanez withrespect to this April 15th conversation, the following hasbeen considered,inter alia:the demeanor of Victor andNanez while testifying, their apparent bias, prejudice, or fair-ness, and comparison of their respective testimony as well aswritten exhibits."Witnesses are on occasion fouled by the air of partisanship,overzealousness, and other emotions to which the humanflesh is subject. Witnesses do not emerge from antiseptic sur-roundings nor do they testify in a vacuum which protectsthem from the failings to which the human mind and spiritare subject.Moreover,unconscious and unintentional mis-takes and honest confusion understandably creep into theminds of participants to a surcharged and antagonistic con-versation such as occurred here. Furthermore, honest mis-understandings can arise under such circumstances when itis considered that thewitnessestestified from memory as tostatements made more than 1 month before they testified inthis proceeding. Then too, it must be remembered that vari-ous witnesses may give different accounts of the same factualsituation without being accused of not telling the truth, be-cause differences may reasonably be expected when the sub-ject has to do with semantic interpretations of what they eachunderstood the other speaker to say, particularly when bothparticipants are emotionally involved, as, the record showsNanez and Victor to have been, and their testimony so indi-cates. This, it is believed, was reflected in what appears to bea misinterpretation or mistake on the part of Nanez in whathe believed Victor was saying to him had previously occurredat the trial, due to his faulty understanding of thelegal as-pects of what Victor was explaining to him.42 However, itwill be recalled that the two affidavits which Nanez gave tothe General Counsel's representative in this proceeding andto the company attorney were strangely inconsistent withrespect to the date when Fatool phoned Nanez at the plantto request that he notify Victor that he would be late to work.This is not meant to imply that Nanez, who had difficulty inrecalling what was said and the dates critical events in thiscase occurred,was fabricating,but rather that he was, insome instances, to put it charitably, mistaken or confused.However, as indicated above, the manner in which Naneztestified and his version of what was said by Victor neitherimbued,instilled,nor suffused me with confidence thatNanez' recital was accurate.On the other hand, it is believed that Victor was an honestand forthright witness,supra.Cogently corroborative of thisbeliefwas his unsophisticated and uninhibited franknesswhen he honestly admitted in his testimony quotedin ex-tenso, supra,that he warned Nanez if he should lie when hetestified at the instant proceeding that he (Victor) would notbe "surprised" if Nanez would no longer be with the Com-pany within a year. This candidly conscientious display ofintegrity on his part when contrasted with the normal work-ings of human nature,as shown by some witnesses in similarsituations which I have observed in other adversary proceed-ings,did not display the probity manifested by Victor in thisproceeding. This practical consideration has led me to placeconsiderable credence upon Victor's testimony as it is be-lieved he was impelled to tell the truth regardless. of whatconsequences might eventuate. However, Victor's warning toNanez that he had better tell the truth when he testified atthe trial because if he did not, he "would not be surprised ifyou were no longer with the Company," was a violation ofSection 8(a)(1),43However, there is not a scintilla of creditable and probativeevidence that Victor told Nanez that his union activities andappearance at the trial as a witness prevented him from re-ceiving a promotion. The record reveals the General Counselfailed to establish by a preponderance of the creditable evi-dence that the promotion review of the 18 applicants for theone vacancy was conducted in a discriminatory manner. Onthe contrary, the evidence shows that four technicians includ-ing Nanez,received"excellent"ratings.Nor was there anyevidence introduced by the General Counsel which reflectedadversely on the conduct of the review given the 18 applicantsfor promotion to the one vacancy. In the absence of anyevidence to the contrary, it must be held that the review wasconducted in a proper and nondiscriminatory manner withinthe meaning of the Act. Accordingly, it is recommended thatthese allegations of the amended complaint be dismissed.41Resp Exh 17, dated April 26, 1974, from Respondent to Nanez "as-42 See the quoted testimony abovesures" him he will neither be denied a promotion nor discharged because he43 Saunders Leasing System, Inc,204 NLRB 448 (1973) enforcementshould testifyNanez testified on May 15-16denied 497 F 2d 453, 458-459 (C A. 8, 1974). GUIDANCE & CONTROL SYSTEMS DIV., LITTON221CONCLUSIONS OF LAW1.By threatening an employee with job reprisal if he didnot tell the truth at a Board-hearing, Respondent has inter-fered with, restrained, and coerced the employee in the exer-cise of his rights guaranteed in Section 7 of the Act, in viola-tion of Section 8(a)(1) of the Act.2.Respondent did not violate the statute by any otherconduct alleged in the complaint, as amended, except asfound above.Upon the foregoing findings of fact, conclusions of law,and the entire record, there is issued the following recom-mended:ORDER44Respondent Guidance & Control Systems Division, LittonSystems, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Threatening any employee with job reprisal should hefail to testify truthfully in a National Labor Relations Boardhearing.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their Section 7rights.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Post at its Guidance & Control Division plant in Wood-land Hills, California, copies of the attached notice marked44 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes."Appendix."41Copies of the notice,on forms provided bythe Regional Director for Region 31, after being duly signedby an authorized representative of Respondent, shall beposted by the Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that the notices-are notaltered,defaced,or covered by any other material.(b) Notify the Regional Director for Region 31, in writing,within 20 daysfronthe date of this Order,what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges other unfair labor practices not found herein.as In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreaten any employee with job reprisalshould he fail to testifytruthfullyat any National LaborRelations Board hearing.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteed under Section7 of theNational'Labor Relations Act.GUIDANCE & CONTROLSYSTEMSDIVISION,LITTONSYSTEMS, INC